Case 1:20-cv-02320-JMS-TAB Document 8 Filed 09/08/20 Page 1 of 2 PageID #: 246




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 CIRCLE CITY BROADCASTING I, LLC and               )
 DUJUAN MCCOY,                                     )
       Plaintiffs,                                 )
                                                   )     1:20-cv-02320-JMS-TAB
        vs.                                        )
                                                   )
 AT&T CORP. D/B/A U-VERSE AND                      )
 DIRECTTV,                                         )
       Defendant.
                                             ORDER

       Defendant has removed this matter to this Court, and has alleged that this Court has

diversity jurisdiction over this matter. The Court notes the following issues with the jurisdictional

allegations in Defendant's Notice of Removal regarding the parties in this action:

       •   Defendant has pled some of its jurisdictional allegations on information and
           belief. Jurisdictional allegations must be made on personal knowledge, not on
           information and belief, to invoke the subject matter jurisdiction of a federal
           court. See America's Best Inns, Inc. v. Best Inns of Abilene, L.P., 980 F.2d 1072,
           1074 (7th Cir. 1992) (only a statement about jurisdiction "made on personal
           knowledge has any value" and a statement made "'to the best of my knowledge
           and belief' is insufficient" to engage diversity jurisdiction "because it says
           nothing about citizenship"). "Conclusional allegations are insufficient. A court
           needs to know details, such as the state of incorporation and principal place of
           business of each corporate party." State St. Bank & Trust Co. v. Morderosian,
           234 F.3d 1274 (7th Cir. 2000).

       The Court is not being hyper-technical: Counsel has a professional obligation to analyze

subject-matter jurisdiction, Heinen v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th Cir.

2012), and a federal court always has a responsibility to ensure that it has jurisdiction, Hukic v.

Aurora Loan Servs., 588 F.3d 420, 427 (7th Cir. 2009). The Court must know the details of the

underlying jurisdictional allegations because parties cannot confer jurisdiction on the Court simply

by stipulating that it exists. See Evergreen Square of Cudahy v. Wisconsin Housing and Economic

Development Authority, 776 F.3d 463, 465 (7th Cir. 2015) ("the parties' united front is irrelevant

                                                -1-
Case 1:20-cv-02320-JMS-TAB Document 8 Filed 09/08/20 Page 2 of 2 PageID #: 247




since the parties cannot confer subject-matter jurisdiction by agreement…and federal courts are

obligated to inquire into the existence of jurisdiction sua sponte").

       For these reasons, the Court ORDERS Defendant to file an Amended Notice of Removal

by September 22, 2020, which addresses the issues outlined in this Order and properly alleges a

basis for this Court's diversity jurisdiction. Plaintiffs are reminded of their obligation to file a

statement within thirty days of Defendant's filing of the Amended Notice of Removal pursuant to

Local Rule 81-1, which provides:

       Within 30 days after the filing of the notice of removal, every plaintiff who has not
       filed a motion to remand must file a statement responding to the notice of removal's
       allegations as to the citizenship of the parties and the amount in controversy. If the
       plaintiff lacks sufficient information upon which to form a belief about those
       allegations despite meeting and conferring in good faith with the removing party
       about them, the plaintiff may so state.

The parties are advised that, to the extent the Amended Notice of Removal and the Local Rule 81-

1 Statement reflect anything other than total agreement regarding any jurisdictional allegations,

the Court will require the parties to conduct whatever investigation is necessary and file a joint

jurisdictional statement confirming that all parties are in agreement with the underlying

jurisdictional allegations before the litigation moves forward.




        Date: 9/8/2020




Distribution via ECF only to all counsel of record




                                                -2-
